DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is initially noted that the restriction requirement inadvertently included composition claims 27 and 28, which depend from claim 13, into Group I.  The correct groupings are indicated below and do not affect the reasons for requiring restriction.
Applicant's election with traverse of Group I, claims 1-7, 11-12, and 22-26 in the reply filed on 08-08-2022 is acknowledged.  The traversal is on the ground(s) that EP 2386525 does not teach melting and cooling as recited in claim 1.  This is not found persuasive because melting and cooling are not recited in the composition claims of Group II, and thus melting and cooling are not part of the shared technical feature of Groups I and II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-14, 16, 19, and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08-08-2022.

Information Disclosure Statement
On the IDS dated 06-18-2019, Non-Patent Literature citation 9 (Wu) has been lined through because a publication date has not been provided.  See MPEP 609.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim repeatedly recites “µɩɳ” (that is, µ then ɩ then ɳ) instead of µm.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In line 2, it appears the “O” in NaH2PO4 is currently written as a zero (“0”).  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Line 5 recites “comprises is”.  It appears one of those words is superfluous.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-12, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an oxide of an element selected form a group including…” at lines 5-6.  This is an unclear and improper format of a Markush grouping. A claim element defined by selection from a group of alternatives as a Markush grouping requires selection from a closed group “consisting of” (rather than “comprising” or “including”) the alternative members.  See MPEP 2111.03 and 2173.05(h). 
Claims 2-5 each recite the “general formula”.  It is unclear what “general” means in each instance.  The term “general formula” is commonly used to represent a family of compounds using variable subscripts, e.g., CnH2n+2.  However claims 2-5 each recite specific molecular formulas.
The term “close to” in claim 7 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close to room temperature the steel plate must be to read on the claim.
Claim 7 recites the limitation "step two" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "said uniform rate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 recites uniformly increasing a temperature in step e., a rate has not yet been recited, as implied by “said”.  Also, it is unclear if the increasing to the first temperature threshold and the increasing to the second temperature threshold occur at the same rate or at different rates.
Claim 26 recites the limitation "said holding time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 recites “holding the temperature at said first and second temperature thresholds” in step e., a holding time has not yet been recited, as implied by “said.  It is further unclear if “said holding time” in claim 26 is referring to a holding time at the first temperature threshold, a holding time at the second temperature threshold, or a combined holding time at the first and second thresholds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-7, 11-12, 23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones ‘765 (US 2011/0144765 A1) in view of Day ‘744 (US 6,709,744) and Johnson ‘154 (US 2002/0212154 A1).
Regarding claim 1, Jones ‘765 teaches:
melting an admixture comprising a phosphorous compound, a calcium compound and a sodium compound and at least one other compound, said at least one other compound being an oxide of an element selected from a group including titanium, boron, potassium, magnesium, strontium, iron, copper, aluminum, zinc, silver, gallium, and cobalt (“melt-derived glass particles”, ¶ [0018], [0038]-[0045], [0091], [0093])
quenching said melted admixture in air or in water, followed by cooling said admixture to obtain a cooled admixture (¶ [0091], [0093])
sieving the cooled admixture to obtain a powder comprising particles having a size in the range of 5 µm to 50 µm (¶ [0035]
converting said powder into a gel, casting said gel in a mold, and drying the gel (¶ [0016]-[0021], [0026], [0048], [0094]; Fig. 2)
sintering the dried gel by uniformly increasing a temperature to reach a first temperature threshold and further to reach a second temperature threshold, and further comprises holding the temperature at said first and second temperature thresholds followed by cooling the gel to room temperature (¶ [0022], [0026], [050]-[0051], [0053]-[0055]; Fig. 10)
obtaining a porous, bioactive and biocompatible material (¶ [0001], [0016], [0023]).
Jones ‘765 is silent regarding crushing in step c., cutting blocks of the cast gel in step d., and regarding crushing and sieving the sintered gel blocks at step f.
	In analogous art of bioactive materials (Abstract), Day ‘744 suggests that when obtaining particles from a melt-quenched composition by sieving, it is known to first crush the melt-quenched composition to obtain smaller particles (column 7, lines 60-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jones ‘765 by crushing the cooled admixture in step c. for the benefit of obtaining smaller particles, as suggested by Day ‘744.
	In analogous art of gel casting of ceramics, Johnson ‘154 suggests cutting blocks of a cast gel before drying and sintering for the benefit of obtaining a desired shape (¶ [0008]-[0009], [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jones ‘765 by cutting blocks of the cast gel for the benefit of obtaining a desired shape, as suggested by Johnson ‘154.
	In analogous art of bioactive materials (Abstract), Day ‘744 suggests crushing and sieving a bioactive composition to obtain material having a particle size in the range of 200 µm to 2500 µm for the benefit of giving the composition a form suitable for implantation (column 7, lines 63-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jones ‘765 by crushing and sieving the sintered gel blocks to obtain porous, bioactive and biocompatible material having a particle size in the range of 200 µm to 2500 µm in step f. for the benefit of giving the material a form suitable for implantation, as suggested by Day ‘744.
Regarding claim 2, Jones ‘765 further teaches said phosphorous compound is an oxide of phosphorous having a general formula P2O5 (¶ [0039], [0091], [0093]).
Regarding claim 3, Jones ‘765 further teaches said sodium compound is an oxide of sodium having general formula Na2O, a phosphate of sodium having general formula NaH2PO4, or a carbonate of sodium having general formula Na2CO3 (¶ [0039], [0091], [0093]).
Regarding claim 4, Jones ‘765 further teaches said calcium compound is an oxide of calcium having general formula CaO or a carbonate of calcium having general formula CaCO3 (¶ [0039], [0091], [0093]).
Regarding claim 6, Jones ‘765 further teaches said melting of the admixture is carried out by heating to a temperature in the range of 1100 degrees Celsius to 1500 degrees Celsius, for a period of time in the range of 60 minutes to 300 minutes (¶ [0091], [0093]).
Regarding claim 7, Jones ‘765 further teaches said quenching of said melted admixture is carried out by pouring the melted admixture into a container containing water (¶ [0091], [0093]).  Jones ‘765 is silent regarding the cooling of the admixture being carried out for a time of up to 30 minutes.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a cooling time that achieves sufficient cooling of the admixture and which maintains process efficiency. 
Regarding claim 11 (which depends from claim 25), Jones ‘765 further teaches said second temperature threshold is 625°C (¶ [0050]-[0051] - wherein the range disclosed by Jones ‘765 includes the claimed temperature).
Regarding claim 12, Jones ‘765 further teaches sintering the dried gel blocks removes organic matter (¶ [0016], [0026], [0051]).  While Jones ‘765 does not explicitly specify that all organic matter is removed so that the porous, bioactive and biocompatible material does not contain any residual organic content, it appears to be implied.  Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to remove all organic matter so that impurities do not remain in the sintered product.
Regarding claim 23, Jones ‘765 further teaches converting said powder into a gel comprises combining said powder, a solvent, a monomer, a cross-linker, a dispersant, a surfactant, a polymerization initiator, and a catalyst, mechanically stirring to obtain a foamy liquid, and continuing mechanical stirring to obtain a gel (¶ [0018]-[0020], [0026], [0094]; Table 2).  While the order of mixing ingredients in the method of Jones ‘765 differs from the order claimed, it has been held that selection of any order of performing process steps or mixing ingredients is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04.
Regarding claim 25, Jones ‘765 further teaches:
the polymerization initiator is an ammonium persulfate salt (¶ [0030], [0087]) and the catalyst is tetramethylene diamine (¶ [0031], [0087]; Table 2)
drying the gel blocks comprises heating the gel blocks to a temperature in the range of 100°C to 150°C (¶ [0048]).
Jones ‘765 is silent regarding a specific drying time.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a drying time that achieves sufficient drying of the gel and which maintains process efficiency.
Regarding claim 26, Jones ‘765 further teaches:
a uniform rate of increasing temperature is between 1°C/min and 5°C/min (¶ [0054])
said first temperature threshold is a temperature in the range of 350°C to 450°C (¶ [0051])
said second temperature threshold is a temperature in the range of 550°C to 700°C (¶ [0050]-[0051])
a holding time is between 1 hour and 3 hours (¶ [0053]).

Claim(s) 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones ‘765 (US 2011/0144765 A1) in view of Day ‘744 (US 6,709,744), Johnson ‘154 (US 2002/0212154 A1), Jell ‘902 (US 2011/0142902 A1) and Lakhkar ’12 (Lakhkar, et al., “Titanium phosphate glass microspheres for bone tissue engineering”, Acta Biomaterialia 8 (2012) 4181-4190.).
Regarding claim 5, Jones ‘765 is silent regarding said at least one other compound being an oxide of titanium having general formula TiO2. In analogous art of bioactive materials, Jell ‘902 suggests that both silica-based (as in Jones ‘765) and phosphate-based glasses are known as bioactive materials (¶ [0012]).  Also in analogous art of bioactive materials, Lakhkar ’12 suggests a phosphate-based bioactive glass composition that includes a phosphorous compound, a calcium compound, a sodium compound, and at least one other compound that is an oxide of titanium having general formula TiO2 for the benefit of utilizing a material useful for orthopedic applications and which has the ability to elicit a positive bone cell response (Abstract; Introduction, lines 1-4; Table 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jones ‘765 by utilizing a phosphate-based compound including at least one other compound that is an oxide of titanium having a general formula TiO2 as a substitution of bioactive glass compositions and for the benefit of utilizing a material useful for orthopedic applications and which has the ability to elicit a positive bone cell response, as suggested by Jell ‘902 and Lakhkar ’12.
Regarding claim 22, Jones ‘765 is silent regarding the claimed molar percentages. In analogous art of bioactive materials, Jell ‘902 suggests that both silica-based (as in Jones ‘765) and phosphate-based glasses are known as bioactive materials (¶ [0012]).  Also in analogous art of bioactive materials, Lakhkar ’12 suggests a bioactive phosphate-based glass composition comprising:
a phosphorous compound added at a molar percentage in the range of 40% to 60% (Table 1)
a sodium compound added at a molar percentage of 1% to 10% (Table 1)
a calcium compound added at a molar percentage of 30% to 50% (Table 1)
at least one other compound added at a molar percentage of 1% to 10% (Table 1)
for the benefit of utilizing a material useful for orthopedic applications and which has the ability to elicit a positive bone cell response (Abstract; Introduction, lines 1-4; Table 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jones ‘765 by utilizing a phosphate-based compound having molar percentages as claimed as a substitution of bioactive glass compositions and for the benefit of utilizing a material useful for orthopedic applications and which has the ability to elicit a positive bone cell response, as suggested by Jell ‘902 and Lakhkar ’12.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones ‘765 (US 2011/0144765 A1) in view of Day ‘744 (US 6,709,744), Johnson ‘154 (US 2002/0212154 A1), Morisette ‘972 (US 6,454,972 B1), and Park ‘652 (KR 10-0785652 B1 - English language translation provided herewith and referenced herein).
Regarding claim 24, Jones ‘765 further teaches the solvent is water (¶ [0027]), the monomer is methacrylamide (¶ [0029], [0086]), and the surfactant is a polyoxyethylene alkylphenyl ether (¶ [0032]).  Jones ‘765 is silent regarding the dispersant being an ammonium polyacrylate polymer and regarding the mechanical stirring being carried out at 2000 rpm.
In analogous art of gel casting (Abstract), Morisette ‘972 suggests that ammonium polyacrylate polymer is a known dispersant for ceramic gel casting (column 4, lines 19-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jones ‘765 by utilizing ammonium polyacrylate polymer as the dispersant, as suggested by Morisette ‘972, as a substitution of known dispersants for ceramic gel casting.
In analogous art of foam gel ceramics, Park ‘652 suggests mechanically stirring a mixture at 2000 rpm to homogenize a gelling mixture and entrain air bubbles into the mixture (page 6, 1st-2nd full paragraphs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jones ‘765 by carrying out mechanical stirring at 2000 rpm, as suggested by Park ‘652, for the benefit of homogenizing the mixture and entraining air bubbles into the mixture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741